ON an information for goods seized as British goods, and imported into the State of Pennsylvania, the following points were resolved:
1st. That the informer cannot be a witness.
2d That, although the informer releases his right to a moiety of the goods, he cannot be a witness; because he is interested in the event; he being liable to pay the costs of the claimants, in case a verdict is found for them.
3d. That by the Act of Assembly, the judge who tries the cause not being authorized to certify, so as to exempt the informer from the payment of costs to the claimants, he cannot certify.
4th. That where the informer called a witness, who was contradicted by another witness of his own, he cannot call his first witness to disprove what the second has said.